PER CURIAM.
Tarique A. Bagley challenges the trial court’s failure to award additional jail credit toward a sentence imposed after he admitted violating his probation by committing a new crime in an adjacent county. Bagley finished serving his sentence during the pendency of this appeal, and has now filed a notice of voluntary dismissal. We agree that the jail credit issue is moot, and accept the dismissal.
APPEAL DISMISSED.
*1120PALMER and JACOBUS, JJ., concur.
LAWSON, J., concurs and concurs specially opinion.